     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 1 of 10




 1    MARGO A. RAISON, COUNTY COUNSEL
      By: Andrew C. Thomson, Chief Deputy (SBN 149057)
 2    Kathleen Rivera, Deputy (SBN 211606)
      Phillip T. Jenkins, Deputy (SBN 309523)
 3
      Kern County Administrative Center
 4    1115 Truxtun Avenue, Fourth Floor
      Bakersfield, CA 93301
 5    Telephone 661-868-3800

 6
      Attorneys for Defendants County of Kern, Donny Youngblood and Joshua Nicholson
 7

 8
                               UNITED STATES DISTRICT COURT
 I                           EASTERN DISTRICT OF CALIFORNIA
10

11
      APOTHIO,LLC,                                 ) Case No.: 1:20-cv-00522-NONE-JLT
12                                                 )
                          Plaintiff,               ) DEFENDANT COUNTY'S REPLY TO
13    v.)                                              APOTHIO LLC'S JOINT OPPOSITION
                                                   )   TO KERN DEFENDANTS' (I)MOTION
14
      KERN COUNTY; KERN COUNTY                     )   TO DISMISS AND (2) MOTTON FOR
15    SHERIFF'S OFFICE; CALIFORNIA                 )   MORE DEFINITE STATEMENT FILED
      DEPARTMENT OF FISH AND                       )   BY DEFENDANTS KERN COUNTY
16    \ilILDLIFE; DONNY YOUNGBLOOD;                )   KERN COUNTY SHERIFF'S OFFCiE,
      JOSHUA NICHOLSON; CHARLTON H.                )   DONNY YOUNGBLOOD, AND JOSHUA
17    BONHAM; JOHN DOES #1 THROUGH                     NICHOLSON
                                                   )
      #10, UNKNO\ryN AGENTS OF THE                 )
1B
      KERN COUNTY SHERIFF'S OFFICE;                ) Date: August 1012020
19    JOHN DOES #11 THROUGH #20,                   ) Time: 8:30 a.m.
      UNKNOWN AGENTS OF THE                        ) Dept.: D-4
20    CALIFORNIA FISH AND WILDLIFE                 ) Judge: NONE
      DEPARTMENT                                   )
21             Defendants.                         )
22

23    TO PLAINTIFF AND ATTORNEYS OF RECORD;

24          COME NO\ry Defendants County of Kern, on behalf of itself and its integral agency the
25    Kern County Sheriffs Office (hereafter jointly "County"), Kern County Sheriff Donny
26    Youngblood (hereinaftet "Youngblood")        and   Sergeant Joshua Nicholson (hereafter
27

28

             KERN COUNTY DEFENDANTS'      S   REPLY TO OPPOSITION TO MOTION TO DISMISS
      Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 2 of 10




 1     "Nicholson")(hereinafter collectively "County Defendants") and Reply to Plaintiff Apothio

 2     LLC's Opposition to Motion to Dismiss.l

 3                                                                   I.
 4                                                          ARGUMENT

 5               A. Plaintiffs Opposition           attempts to avoid the plain allegations in the Complaint

 6     regarding marijuana, as these allegations support dismissal of Plaintiffls constitutional

 7     claims.

                 Plaintiff states in its Opposition that the County Defendants' Motion to Dismiss is "based
 I
       on a grievous distortion" of the Complaint, and that the County mischaracterizes and mis-cites
 I
       the allegations of the Complaint regarding marijuana. (opposition, p. 1, ll. 8-11). Not
10
       surprisingly, Plaintiffs state the same thing in their Opposition to the Motion to Dismiss filed by
11
       the Califomia Dept. of Fish and Wildlife Defendants. (Opposition to Motion to Dismiss filed by
12
       Califomia Dept. of Fish and V/ildlife, et al., p. 2, ll.           l-3).   Plaintiff takes great pains to attempt
13
       to walk back the plain allegations of the Complaint regarding marijuana, because Plaintiff s own
14
       allegations support these motions to dismiss. Plaintiff has admitted in the Complaint that it was
'15
       cultivating marijuana, and both motions               to    dismiss correctly state that Plaintiff has no
16
       constitutionally protected interest in marijuana oÍ contraband, and therefore the PlaintifPs
17
       constitutional claims must be dismissed.
18               The   Plaintiff   s   Complaint admits testing showed its plants contained a THC concentration
19     greater than 0.3 percent. (Complaint, 1l T 8, 35, 62,                82,92). Plaintiffs Complaint admits to
20     cultivating and possessing a far greater amount of marijuana than allowed under Cal. Health &
21     Safety Code $$ 11362.1 and 11362.2. (Complaint,                    llT 85, 88, 91-92). The theme throughout
22     Plaintiffls Complaint is that it was nevertheless immune from the laws applicable to processing

23     and growing marijuana because            it was a "research" entity.

24               Now, in the face of motions to dismiss which correctly state the law, that the Plaintiff

25     does not have a federally protected propefty right in marijuana, or contraband, Plaintiff seeks to

       avoid these admissions in the Complaint. (Opposition, pp. 4,1. 15                  -   p. 6,1. 10). However, the
26

27
       1 Defendants may not address every argument in the Opposition due to space constraints, this is not a concession
28     to any such arguments in the Opposition.
                                                               2
                  KERN COLINTY DEFENDANTS' S REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 3 of 10




 I    admissions remain in the Complaint, and both Kern County and California Dept. of Fish and

 2    V/ildlife Defendants correctly state in their motions to dismiss that there is no federally protected

 3    interest in contraband, such as marijuana. (See e,g. Forest City Residential Mgmt., Inc. ex rel.

 4    Plymouth Square Ltd. Dividend Hous. Ass'n v, Beasley, 71 F.Supp. 3d 715,719 (E.D. Mich

 5
      2017)(medical marijuana users may not seek protection under the Fair Housing Act); Fourth

      Corner Credit Union v. Federal Reserve Bank of Kansas, 861 F.3d 1052, 1054-55 (10th Cir.
 6
      2017)(courts will not facilitate or legitimize the marijuana industry in the business context); River
 7
      N. Properties, LLC v. City and Cty. Of Denver, 2014 WL7437048, at x1-3 (D. Colo. Dec. 30,
 I
      2014)("marijuana is contraband per se under federal law fand therefore] plaintiff lacked a
 I
      cognizable property interest in its cultivation); Barrios v. County of Tulare,2014WL2I74146,
10
      at*4-5 (8.D. Cal. };4.ay 23,2014)(due process claims dismissed where purported property interest
11
      in marijuana plants was not legitimate" property interest warranting federal protection); Young
12
      v. Larimer County Sheriff's Office,356 P.3d 939,943 (Colo. App. 2014)("[Notwithstanding the
13
      MMA, Young cannot           seek relief under $ 1983 for destruction of marijuana plants because that
14
      destruction did not impair a federal right."); Schmidt v. County of Nevada (201I WL2967786 at
15    *5 (E.D Cal. March 30,20T1)(plaintiff cannot recover damages                   as a result   of the confiscation or
16    destruction of marijuana crops as there is no cognizable property interest in marijuana)).2
17             Therefore, Plaintiff s claims of violation of federal civil rights as stated in the first,
18    second, third, fourth and sixth causes of action must be dismissed. Similarly, because the same

19    search and seizure and due process theories are essentially repeated as state                civil rights violations
20    under California's Bane Act in the fourth, fifth, sixth and seventh causes of action, these must be

21    dismissed as well.

22             ilt
23             ilt

24
      2
       Plaintiff states the County Defendants' Motion to Dismiss tries to "pass off a recent petition for certiorari in a
25
      marijuana case as a controlling decision by the United States Supreme Court for its entire two-page discussion in
      which they mistakenly argue that the federal Controlled Substances Act prevents the enforcement of Apothio's
26    properfy rights." (Opposition, p 2,ll. l-3). On the contrary, Defendants cite Helix TCS, Inc. v. RoberÍ Kenney,
      2020 WL2526910 at*9 (2020)(On Petition for Writ of Cerliorari to the U.S. Court of Appeals for the Tenth
27    Circuit) for the sole purpose of pointing out that Helix lists a string of cases showing how federal protections will
      not be granted to state-sanctioned marijuana activities. (Opposition, p. 3, l. 13- p.4, L l5). The Opposition does
28    not cite to a "controlling decision" of Helix, and for Plaintiffs to suggest otherwise is misleading to this court.
                                                                 3
                KERN COUNTY DEFENDANTS' S REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 4 of 10




 1              B.      Plaintiffls Opposition mistakenly relies on the 2018 Farm Bill to oppose the
 2    Motion to Dismiss.

 3              Even if it were true that Plaintiff only cultivated hemp (Cannabis sativa L. that was below

 4    the    0.3o/o   threshold), despite the Complaint's admissions to the contrary as discussed above

 5
      (which Defendants do not concede), Plaintiff is still incorrect in its assertion that this would

 6
      render its operation legal under the 2018 Farm         Bill. Plaintiff   s Opposition states that the   20i8
      Farm     Bill legalized hemp under federal law by removing it from Schedule I of the Controlled
 7
      SubstancesAct. (Opposition,p.7,ll.20-21). Thisisonlypartiallycorrectinthatthe20lsFarm
 I
      Bill did remove hemp from the definition of marijuana. However, this              statement is misleading,
 I
      in that as a result of the 2018 Farm Bill hemp can only be grown within states that have approved
10
      industrial Hemp Plans (7 U.S.C.A. $ 1639(p)(I); 7 C.F.R. g 990.3) or pursuant to a hemp
11
      production license issued by the US Dept. of Agriculture (7 U.S.C.A g 1639(q) which the
12
      Complaint does not allege. The 2018 Farm Bill required the USDA to promulgate regulations
13
      for the implementation of domestic hemp production (7 U.S.C.A. $ 1639(r)), but these
14
      regulations were not adopted until October 31, 2019, which was after the search warrant in this
15
      case was executed. The Secretary          of the California Department of Food and Agricu-lture was
16    required to submit a proposed State plan by May 1,2020. (Cal. Food                 & Ae. Code g 31015).
17    Thus, at the time of this seizure, there was no California plan for Plaintiff to comply with,
18    therefore it would have been impossible for Plaintiff to have been complying with the20l8 Farm

19    Bill   at the time of this seizure.

20              Despite this controlling law, Plaintiff makes the bold assertion: "[b]ut until the USDA

21    publishes its final rule or a new state plan is approved by the USDA, growers like Apothio may

22    cultivate hemp under existing law, without any concern about violating the Controlled

23    Substances       Act." (Opposition, p. 9, ll. 4-6). Plaintiffls only cite for this proposition   is Bond   v.

      United States,572U.S.844,854 (2014). However, a quick check of the Bond case shows it
24
      doesn't support this contention at all. Bond concerned a woman (Bond) who sought revenge on
25
      her husband's mistress by spreading toxic chemicals on surfaces in the hope the mistress would
26
      develop an uncomfortable rash. (Id. at 844). Federal prosecutors charged Bond with, among
27
      other things, violation of 18 U.S.C . $ 229(a)(1), which prohibited use of a toxic weapon to cause
28
                                                            4
                 KERN COLTNTY DEFENDANTS' S REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 5 of 10




 1    death, temporary incapacitation or permanent harm, and which was                   a   statute intended to

 2    implement an international treaty on chemical weapons. (Id            )    The Supreme Court held that

 3    ç 229 did not reach Bond's simple assault, (Id. at 866), based on the longstanding federalist

 4    principal that the federal goverrìment will not intrude on an area of traditional state authority,

 5    such as criminal law enforcement in this case.        (Id.). Plaintiff s attempt to stretch the holding in
      Bond to somehow apply to this case such that Apothio was free to cultivate hemp "without any
 6
      concern about the Controlled Substances Act" should be rejected.
 7
               Therefore, Plaintiffs arguments in the Opposition that the 2018 Farm               Bill   somehow
 I
 I    made    Plaintiff   s hemp legal under federal   law should be disregarded. As shown above, even         if
      Plaintiff were growing hemp, and not marijuana, this was still not legal under federal law. Thus,
10
      Plaintiffls allegations of constitutional violations based on the seizure and destruction of such
11
      hemp should be dismissed.
12
               Plaintiffls Opposition makes     a number   of misrepresentations which must be pointed out.
13
      The first is that Plaintiff states in its Opposition to the Motion to Dismiss filed by the California
14
      Dept.   of Fish and Wildlife Defendants that "the Kern            Defendants concede that Apothio's
15
      Complaint adequately alleges facts qualifying Apothio as an EARI under California law, see
16    Kern MTD at 5..." (Opposition to Motion to Dismiss by Cal. Dept. Fish and V/ildlife et al., p. 8,
17    ll. 3-4). In reality, County's Opposition states: "[t]he issue of whether Plaintiff      as an 'established

18    agricultural research institute' as that       is   authorized under California state law with any
19    protections state law might provide is not a topic for this motion to dismiss, as that is a factual

20    question which will be addressed in a motion for summary judgment." (Opposition, p. 5, ll. 5-8).

21    Plaintiff s blatant mischaracterizations of the pleadings should be disregarded by this court.

22             After making this misrepresentation about EARI under state law, Plaintiff goes on to

23    make    a similar misrepresentation regarding an alleged federal             research exemption      in its
      Opposition to the County's Motion to Dismiss. Plaintiff states: o'Kern Defendants also expressly
24
      concede that under the federal research exemption, 'Apothio would be able to grow and harvest
25
      hemp under federal      law.'...". (Opposition, p. 11,11.2-3). Plaintiff   cites to page 7 of the County's
26
      Motion to Dismiss, but nowhere does the County make such a statement with regard to an alleged
27

28
                                                            5
                KERN COUNTY DEFENDANTS' S REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 6 of 10




 1    federal EARI anywhere in the Motion. Again, such blatant mischaracterizations of the pleadings

 2    should be disregarded by this court.

 3            On this subject of an alleged research exemption, Plaintiff includes a hearing transcript

 4    from a 2014 case from the Western District of Kentucky, purportedly to support its argument

 5    that because Plaintiff allegedly has "agreements" with institutions of higher education, it
      qualifies for a federal exemption to cultivate hemp. (Opposition, p. 11, ll. 6-10). Plaintiff cites
 6
      to this portion of the transcript: "Mr. Schecter ffor the DEA]: This is Ben. Generally speaking,
 7
      that's correct...So I think that the implicit recognition and the explicit representation in the May
 I
      22nd letter,   which is as long as we are all following the Farm Bill and conducting research to
 I
      grow and cultivate industrial hemp and those MOU's are in place and they are adhering to their
10
      own state law, I think we are in good shape." (Opposition, p. 11, fn. 13). V/hat Plaintiff leaves
11
      out at the   "..." is significant. In reality,   the transcript reads: "This is Ben. Generally speaking,
12
      that's correct. In fact, there was the second application to import these Canadian seeds. The
13
      MOUs were submitted as part of that proces s, and DEA approved the permit within about two
14
      weeks;'      (Kentuclry Dept. of Ag. v. DEA (KDA),3:14-cv-00372,BCF No. [20], at 5:19-23,
15
      emphasis added). Plaintiff failed to inform this court that the transcript cited bears no relationship
16    to this case because the Kentucky case clearly involved DEA approval for the cultivation of
17    industrial hemp, and Apothio never alleges it had          a   permit from the DEA to grow hemp. For this
18    reason, this court should disregard this line of argument in the opposition.

19            C.        The Declaration of counsel in support of PlaintifPs arguments regarding the

20    warrant should be disregarded.
21            Counsel submits a Declaration which purports to detail counsel's efforts to obtain search

22    warrant materials from the Kern County Superior Court. This lengthy narration of facts is

23    objectionable in that    it contains multiple layers of hearsay. For example, paragraph 3 of the
      Declaration relates something that a court clerk said to Plaintiff s investigator who then told
24
      counsel. This pattern of multiple layers of hearsay is repeated in the Declaration. For that reason
25
      alone, it should be disregarded.
26
             Moreover, the Declaration seeks to allege new facts. The 9th Circuit has held that the
27
      district court cannot consider new facts alleged in plaintiffs opposition papers to a 12(bX6)
28
                                                             6
              KERN COUNTY DEFENDANTS'              S   REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 7 of 10




 1    motion. (Schneiderv. CalifurniaDept. of Conections,151 F.3d 1794,7197                         (9Th   Cr. 1998)). The
 2    new facts, however, may be considered by the court in deciding whether to grant leave to amend

 3    or to dismiss with or without prejudice. (Orion Tire Corp. v. Goodyear Tire & Rubber Co., Inc.,

 4    268 F3d. 1133, 1I37 (9rh Cir.2001)). But such new facts as contained in the Declaration of

 5    counsel should not be considered by this court in determining the suffìciency of the allegations

      in Plaintiff s Complaint to withstand County's Motion to Dismiss.
 6

 7
              D.      Plaintiffls Opposition fails to rebut the arguments made in the motion to
      dismiss regarding the Monell claims.
 B
              Plaintiff misstates the law on Monell in its Opposition, and perhaps that explains the
 I
      inability of the Complaint to state a claim for Monell liability. Plaintiff claims: ". ..Monell is not
10
      a defense;   it is a way to impose         supervisory   liability." (opposition, p.21, fn. 25). To the
11
      contrary, supervisory liability in $ 1983 actions is not at all the same as a Monell claim. A
12
      supervisor   is only liable for the constitutional violations of              subordinates      if   the supervisor
13
      participated in or directed the violations, or knew of the violations and failed to prevent them.
14
      (See e.g. Taylor v.   List,880 F.2d 1040, 1045        19th    Cir. l9S9)). Monell liability on the orher hand
15
      occurs v¿hen a municipality, through its official policy, or custom, or failure to train actually
16    caused the underlying constitutional violation               by a municipal empl oyee (City of           St.   Louis   v.

17    Praprotnik, 485 U.S.     lI2,   127 (1988), City of Canton, Ohio v. Haruis,489 U.S. 378, 388-91
18    (1989)) or where the employee's unconstitutional conduct was ratified by a final policy maker

19    (Trevino v. Gates,99 F.3d 911,920-21 (9th Cir. 1996)).

20            Despite the fact that 5 paragraphs of the complaint seek to allege Monell liability against

21    Kern County based on "an offrcial policy and/or custom of deliberate indifference to violations

22    of constitutional rights by KCSO officers" (Complaint,               \n   167, 173,   rgl,   1g7, 199), now in its

23    Opposition Plaintiff states     it is only alleging Monell liability          on two theories: training and

24    ratif,rcation. (Opposition, p. 2I,   ll.   14-17).

              The Monell allegations at paragraphs 167,             I73, 18I,187 and   199 of the Complaint merely
25
      recite the elements of a cause of action, and as the Opposition points out, this fails to conform
26
      with the pleading standards of Ashuoft v. Iqbal,556 U.S. 662,679-80 (2009) or Starr v. Baca,
27
      652 F.3d 1202, 121619th Cir. 2011). Plaintiff seeks to avoid this Motion to Dismiss by stating
28
                                                               l
               KERN COUNTY DEFENDANTS'              S   REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 8 of 10




 1    that the Complaint contains numerous allegations supporting a KCSO's alleged failure to train

 2    regarding testing of hemp and marijuana. (Opposition, p.22,11.2-23). However, on closer look,

 3    the only allegation that KCSO failed to train with regard to testing hemp crops is contained at

 4    paragraph 133. That one paragraph allegation is not enough to meet the pleading requirements

 5    for   a   failure to train cause of action. County Defendants are entitled to know from the allegations

      of the Complaint, not the arguments of counsel in the Opposition, as to what specific training
 6
      deficiencies are alleged to have caused the alleged constitutional violation in this matter.
 7
                  Plaintiff then makes the shaky claim that the allegations atparagraphs 155-61 of the
 8
      Complaint, taken from a British newspaper regarding statistics on deaths of individuals in the
 I
      custody of KCSO and allegations about Kem County criminal cases somehow states a claim for
10
      a failure of     training which lead to the alleged constitutional violations in this case. (Opposition,
11
      p.22,1.23- p.23,1.         1).   Paragraphs 155-61 of the Complaint are irrelevant, and do not help
12
      Plaintiff satisfy the pleading requirements for a failure to train    cause   of action.
13
                  E.      Plaintiff confuses Monell claims with claims against Sheriff Youngblood in
14
      his individual capacity.
15
                  Plaintiff s Opposition states "fb]ecause Apothio has adequately alleged failure to train
16    and ratification theories against the County and KCSO, and Sheriff Youngblood is the official in
17    charge of training officers and ratifying the destruction of marijuana, Apothio has adequately
18    alleged a claim against Youngblood in his individual capacity." (Opposition, p. 23,11. 12-15).

19    Plaintiff is confusing Monell liability with individual liability. By alleging failure to train and
20    ratification, Plaintiff may be able to hold Kern County liable on a Monel/ cause of action, but

21    that does not make Sheriff Youngblood individually liable. Plaintiff must plead facts showing

22    Sheriff Youngblood's individual liability, and the Complaint fails to do this.

23                F.      Plaintiff misstates the law regarding pleading requirements for a Bane Act
      cause of action.
24
                  Defendants correctly stated in their Opposition that to state a Bane Act claim, a plaintiff
25
      must show 1) intentional interference or attempted interference with a state or federal
26
      constitutional or legal right and 2) the interference or attempted interference was by threats,
27
      intimidation or coercion. (Allen v. City of Sacramento, 234 Cal.App. 4rh 4I, 67 (2015), as
28
                                                             8
                   KERN COUNTY DEFENDANTS'         S   REPLY TO OPPOSITION TO MOTION TO DISMISS
     Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 9 of 10




 1    modified on denial ofrehþ (Mar. 6,2015); See also Cornell v. City and County of San Francisco,

 2    l7     Cal.App   .   5th   766,802 n. 3I (2017). Plaintiff states that Defendants ignore law which states

 3    that an officer's willful or reckless violation of constitutional rights satisfies the                        threat,

 4    intimidation or coercion element so long            as the   officer had specific intent to violate constitutional

 5    rights. (Opposition, p.24,11. 1-3). Plaintiff s statement of the law is correct, but that applies to

 6
      cases where          plaintiff is alleging Fourth Amendment unreasonable seizure of the person or
      excessive force claims, which is clearly not the case here.
 7
                The courts have held that in Fourth Amendment unreasonable seizure of the person or
 B
      excessive force claims where intentional conduct is at issue, there is no need for plaintiff to allege
 9
      a showing of coercion, independent from the coercion inherent in the seizure or use of force.
10
      (Cornell v. City and County of San Francisco, supre, 17 Cal.App.5rh 766,802 n. 3I (2017). In
11
      the present case, Plaintiff is alleging Fourth Amendment violations for allegedly entering the
12
      subject hemp fields without a valid warrant and destroying such hemp. (Complaint, fl 166). This
13
      is not a case where Plaintiff is alleging excessive force or Fourth Amendment seizures of the
14
      person. (See e.g. Cornell v. City and County of San Frøncisco, supra,17 Cal.App. 5th at 802 n.
15
      3 1,   and cases cited therein: Lawrence v. City and County of Søn Francisco, 2017                    WL 2591863
16    at pp. *13-14 OI.D. Cal. June 15,2017)(tight handcuffing, handcuffrng to a bench); Johnson                            v.

17    Shasta County,83 F.Supp.3d 918, 934 (8.D. Cal. 2015)(yanking arrestee up from the ground by

18    handcuffs, pointing gun and threatening to shoot); Dillman v. Tuolumne County,2013 WL

19    1907379 at*I-2,20-21(handcuffing in high, tight and painful manner, strip search).

20              Plaintiff s citation to Sandoval v. Cty. of Sonoma, 9I2F.3d 509, 519               (9th   Cir. 20lB), cert.
21    denied 140 S. Ct. 142 (2019) is not applicable to this analysis, as in that case the court was

22    considering the district court's grant              of   summary judgment, and the court found that the

23    defendants lacked the requisite specifìc intent to violate            plaintifls Fourth Amendment rights, as

24
      required to state a claim under the Bane                 Act. (Id. at 519-520). Likewise, Reese v. Cty. of
      Sacramento, 888 F.3d 1030, l04I-43 (9th Cir.2018) is not applicable as that case concerned a
25
      shooting, which the court found showed the specific intent to violate the arrestee's rights, thus
26
      negating the requirement of showing coercion. (Id. at 1043-44). Finally, Plaintifls citation to
27
      County Inmate Telephone Service Cases,48 Cal.App                   .5Th   354 (2020), is not helpful to   plaintiff   s
28
                                                                   9
                 KERN COUNTY DEFENDANTS'              S   REPLY TO OPPOSITION TO MOTION TO DISMISS
      Case 1:20-cv-00522-NONE-JLT Document 41 Filed 07/29/20 Page 10 of 10



  1     position. In that case Plaintiffs/inmates sued in protest of allegedly exorbitant commissions paid

 2      by telecommunication companies to counties under contracts giving the companies exclusive

 3      rights to provide phone service to inmates. Qd. at 4). The superior court sustained defendants'

 4      demuruer. The court   of appeals afÍirmed, finding plaintiffs had not made the requisite showing

 5      of coercion for their Bane Act claims, stating: "[t]he Legislature enacted section 52.1 to stem a

        tide of hate crimes. [citation.]...[A]s long as interference or attempted interference with [legal
 6
        rights] is accompanied by threats, intimidation, or coercion, section 52.1 provides remedies for
 7
        that misconduct." (Id. at 15, citing Jones v. Kmart corp., 17 cal.4th 329,339, (199s)).
 I
               A fuither basis for dismissal of the Bane Act claims is that a claim of violation of
 I                                                                                                        the
        Bane Act is necessarily premised on violations of federal constitutional rights. Thus,   if this court
10
        dismisses   Plaintiffs federal constitutional claims, as discussed more fully in the Motion to
11
        Dismiss and above, then it follows that the Bane Act claims must be dismissed as well.
12
                                                        II.
13
                                                CONCI ,USION
14
               For the reasons stated in this Reply, as well as arguments more   fully stated in Defendants'
15
        Motion to Dismiss, Defendants respectfully request this court grant Defendants' lvlotion to
'16
        Dismiss.
17

1B
        Dated: July 29,2020                   MARGO A. RAISON, COLINTY COUNSEL
19

20                                            By      /s/ Kathleen S. Rivera
                                                   Andrew C. Thomson, Chief Deputy
21                                                 Kathleen Rivera, Deputy
                                                   Phillip T. Jenkins, Deputy
22
                                                   Attorneys for Defendants County
23                                                 of Kern, Donny Youngblood and
                                                   Joshua Nicholson
24

25      2514126

26

27

28
                                                        l0
                KERN COUNTY DEFENDANTS'        S   REPLY TO OPPOSITION TO MOTION TO DISMISS
